By the Court.
The Court of Common Pleas erred. The transcript of the justice may fairly and grammatically read, that the appellant asked for, or demanded an appeal at the time of the rendition of the judgment, and afterwards on the 4th of June, 1831, complied with the requisites of the law, by tendering an appeal bond. If the words previous to the 4th of June, were stricken out, still the record would be a sufficient compliance with the law. The tendering of an appeal bond executed according to law is a demand of an appeal.
Let a mandamus be issued.